DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 3, 5 – 6 and 9 – 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1 – 3, 5 – 6 and 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR20090030829 A) as cited by Applicant in view of Fischer (EP 3090646 A1) as cited by Applicant and Minoletti (U.S. Patent No. 6,230,716 B1).
Regarding Independent Claim 1, Hwang teaches a manual oral care implement (detachable toothbrush, 100; Fig. 1) comprising a handle (100), a connector (first coupling part, 300) and a head (brush part, 200), the handle (100) having a distal end (Fig. 1) and a proximal end (Fig. 1), the proximal end (Fig. 1) being opposite to the distal end (Fig. 1) and closest to the head (200) when attached to the handle (100), wherein the handle (100) is devoid of a power source (Fig. 1), wherein the connector (300) has a longitudinal length extension (Annotated Fig. 1) and is structured and configured such that repeatedly attaching and detaching the head (200) to and from the handle (100)  is accomplished solely by pushing in and pulling out the head (100) in the longitudinal length extension of the connector (300; Fig. 1; the head, 200 is pulled and pushed in the longitudinal extension direction to attach and detach head from the handle) and wherein the connector (300) comprises at least a first substantially cylindrical section (mounting shaft located under 310; Fig. 1) and a second section (330), an at third section (310) disposed between and connecting the first (Fig. 1) and the second (330) sections (Fig. 1), the first substantially cylindrical section (mounting shaft located under 310; Fig. 1), wherein  the first (mounting shaft located under 310; Fig. 1) and the second (330) sections (Fig. 1) and the third  section (310) defining a longitudinal length extension (Fig. 1) of the connector (300), wherein the first substantially cylindrical section (Fig. 1) and the second (330) section (Fig. 1) are disposed off-center with respect to the longitudinal length extension (Fig. 1).

    PNG
    media_image1.png
    214
    577
    media_image1.png
    Greyscale

Figure 1
Hwang does not explicitly teach the second section being shaped as substantially cylindrical and the a third section being at least partially conical section, however, It would have been an obvious to one skilled in the art before the effective filing date of the claimed invention to construct the second and third connecting section to have a section having a substantially cylindrical shape and at least a partially conical shape, since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations (as applicant has disclosed in specification that the cross sectional area may have any shape; Page 4, line 25) a person of ordinary skill in the art would find obvious for the purpose of providing a quick connection device for a toothbrush, which Hwang also provides.
Hwang does not teach a connector comprising a spring-loaded ball; the handle having a front surface comprising an elastomer thumb rest adjacent to the proximal end and a back surface opposite to the front surface, the proximal end having an upper surface being at least partially chamfered, and the handle having a longitudinal axis and a cross-sectional area extending substantially perpendicular to the longitudinal axis, wherein the chamfered surface and the cross-sectional area define there between an angle a from 15° to 30° such that the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis; whereby the ball engages and disengages a recess provided in an inner wall of the head and wherein the flattening portion comprises the spring-loaded ball-snap element. 
Minoletti, however, teaches a brush having a handle and brushhead (Fig. 1) and further a connector (rod, 32) comprising a first substantially cylindrical section comprising a spring-loaded ball (ball, 

    PNG
    media_image2.png
    295
    551
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include a spring-loaded ball; whereby the ball engages and disengages a recess provided in an inner wall of the head, as taught by Minoletti, to provide a brush and brush system wherein the head is quickly and easily removed without the application of significant force.
Fischer further teaches the handle (handle, 1) having a front surface (@ 1c; Fig. 1b) comprising an elastomer thumb rest (1b’ @ H1; Paragraphs [0394] and [0408]) adjacent to the proximal end (@H1) and a back surface opposite to the front surface (Fig. 1b), the proximal end (@H1; Fig. 1b) having an upper surface (inclined stop surface, 44) being at least partially chamfered (Figs. 2a and b), and the handle (handle, 1) having a longitudinal axis (AG) and a cross-sectional area (Fig. 1b) extending substantially perpendicular to the longitudinal axis (AG; Fig. 1b), wherein the chamfered surface (44) and the cross-sectional area define there between an angle α from 15° to 30°(Fig.1b; Paragraph [0035]).  

    PNG
    media_image3.png
    222
    529
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the proximal end  having an upper surface  being at least partially chamfered, and the handle  having a longitudinal axis  and a cross-sectional area extending substantially perpendicular to the longitudinal axis, wherein the chamfered surface and the cross-sectional area define there between an angle a from 15° to 30°, as taught by Fischer, to provide optimum vibration transmission to ensure a thorough cleaning of a surface.
Fischer does not explicitly teach the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis, however, Examiner notes that the Applicant has failed to provide any criticality in having the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum connection involves only routine optimization and experimentation to one having ordinary skill in the art. In re Alter, 105 USPQ, 233.  In this situation, one could provide the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis, as desired by the user, depending on the particular implement being used.
Further, Fischer teaches the elements as discussed above except the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis. Fischer, however, teaches the front surface of the handle is longer than the back surface of the handle as measures along the longitudinal axis, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement to further include the front 
Regarding Claim 2, Hwang, as modified, teaches manual oral care implement (1000; Fig. 1) wherein the head (200) has a front surface (Fig. 1) having cleaning elements (210) thereon and a back surface opposite to the front surface (Fig. 1); a distal end (Fig. 1) and a proximal end (Fig. 1), the proximal end (Fig. 1) being opposite to the distal end (Fig. 1) and closest to the handle (100).
Hwang does not teach the proximal end having an upper surface being at least partially chamfered, and the head having a longitudinal axis and a cross-sectional area extending substantially perpendicular to the longitudinal axis, wherein the chamfered upper surface and the cross-sectional area define an angle β there between from 15° to 30° such that the front surface of the head is longer than the back surface of the head as measure along the longitudinal axis. 
Fischer, however, teaches the proximal end having an upper surface being at least partially chamfered (Fig. 1), and the head (60) having a longitudinal axis (AG) and a cross-sectional area extending substantially perpendicular to the longitudinal axis (AG; Fig. 1b), wherein the chamfered upper surface and the cross-sectional area define an angle β there between from 15° to 30° (Fig. 2f).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the proximal end having an upper surface being at least partially chamfered, and the head having a longitudinal axis and a cross-sectional area extending substantially perpendicular to the longitudinal axis, wherein the chamfered upper surface and the cross-sectional area define an angle β there between from 15° to 30°, as taught by Fischer, to provide optimum vibration transmission to ensure a thorough cleaning of a surface.
Fischer teaches the elements as discussed above except for the front surface of the head is longer than the back surface of the head as measure along the longitudinal axis. Fischer, however, teaches the front surface of the head is shorter than the back surface of the head as measure along the longitudinal axis, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement to further include the front surface of the head is longer than the back surface of the head as measure along the longitudinal axis, since it has 
Regarding Claim 3, Hwang, as modified, teaches the manual oral care implement (1000; Fig. 1) wherein the connector (300) has an outer lateral surface (Fig. 1).
Hwang does not teach the connector having a recess therein, the recess forming a cavity within the connector, wherein the cavity comprises a spring-loaded ball-snap element, the element comprising a ball and a spring, the spring applying a radial force onto the ball in a direction towards the outer lateral surface of the connector. 
Minoletti, however, teaches the connector (32) having an outer lateral surface (Annotated Fig. 1) and a recess (Annotated Fig. 1) therein, the recess (Annotated Fig. 1) forming a cavity (Annotated Fig. 1)  within the connector (32), wherein the cavity (Annotated Fig. 1) comprises the spring-loaded ball-snap element (50), comprising the spring-loaded ball (52) and a spring (54), the ball (52) slightly extending beyond the outer lateral surface (Annotated Fig. 1) of the connector (32) surrounding the ball (52); the spring (54) applying a radial force onto the ball (52) in a direction towards the outer lateral surface (Annotated Fig. 1) of the connector (32; Col. 4, line 29 - 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include a recess therein, the recess forming a cavity within the connector, wherein the cavity comprises a spring-loaded ball-snap element, the element comprising a ball and a spring, the spring applying a radial force onto the ball in a direction towards the outer lateral surface of the connector, as taught by Minoletti,  to provide a brush and brush system wherein the head is quickly and easily removed without the application of significant force.
Regarding Claim 5, Hwang, as modified, teaches all of the elements of claim 4 as discussed above.
Hwang does not teach the manual oral care implement wherein at least one of the ball and the spring of the spring-loaded ball-snap element is made from stainless steel.  
Minoletti, however, teaches the ball (52) and the spring (54) of the spring-loaded ball-snap element (50).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)." Further, to select a given material such as stainless steel would be considered routine to someone having ordinary skill in the art.
Regarding Claim 6, Hwang, as modified, teaches the manual oral care implement (1000; Fig. 1) wherein each of the first substantially cylindrical section (Fig. 1) and the second substantially cylindrical section (330) has a length extension (Fig. 1) and a cross-sectional area (Fig. 1) extending substantially perpendicular to the length extension (Fig. 1), wherein at least one of the cross-sectional area (Fig. 1) of the first substantially cylindrical section (Fig. 1) and the cross-sectional area (Fig. 1) of the second substantially cylindrical section (330) is substantially circular (Fig. 1).  
Regarding Claim 9, Hwang, as modified, teaches the manual oral care implement (1000; Fig. 1)  wherein the first substantially cylindrical section (Fig. 1) has a cross-sectional area (Fig. 1) that is greater than the cross-sectional area (Fig. 1) of the second substantially cylindrical section (330), the first substantially cylindrical section (Fig. 1) has a substantially circular cross-sectional area (Fig. 1) having a diameter (Fig. 1) and the second substantially cylindrical section (330) has a substantially circular cross-sectional area (Fig. 1) having a diameter (Fig. 1).  
Hwang does not explicitly teach the first substantially cylindrical section having a diameter  of about 8 mm to about 10 mm, and the second substantially cylindrical section having a diameter of about 4 mm to about 6 mm, however, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV).
Regarding Claim 10, Hwang, as modified, teaches the manual oral care implement (1000; Fig. 1)  wherein each of the first (Fig. 1) and second (330) substantially cylindrical sections (Fig. 1) has a first 
Regarding Claim 11, Hwang, as modified, teaches the manual oral care implement (1000; Fig. 1)   wherein the flattening portion (face of 330; Fig. 1) is arranged opposite to the first and second outer surfaces (Fig. 1) that are substantially in straight alignment (Fig. 1).  
Regarding Claim 12, Hwang, as modified, teaches the manual oral care implement (1000; Fig. 1) wherein the proximal end of the handle (100) comprises a hollow portion (Fig. 2) into which a portion of the connector (300) is non- detachably fixed (Fig. 2).  
Regarding Claim 13, Hwang, as modified, teaches the manual oral care implement (1000; Fig. 1) wherein the proximal end of the head (200) comprises a hollow portion (400) for receiving the second substantially cylindrical section (330), the at least partially conically shaped section (310), and a portion of the first substantially cylindrical section (Fig. 1).  
Regarding Claim 14, Hwang, as modified, teaches the manual oral care implement (1000; Fig. 1) wherein the hollow portion (400) of the head (200) comprises an inner wall (Fig. 2).
Hwang does not teach the inner wall comprising a recess for receiving the ball of the spring-loaded ball element.  
Minoletti, however, teaches the inner wall (24) comprising a recess (28) for receiving the ball (52) of the spring-loaded ball element (50).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the inner wall comprising a recess for receiving the ball of the spring-loaded ball element, as taught by Minoletti, to provide a brush and brush system wherein the head is quickly and easily removed without the application of significant force.
Regarding Claim 15, Hwang, as modified, teaches all of the elements of claim 13 as discussed above.

Fischer, however, teaches the manual oral care implement  wherein the inner wall  (Fig. 3c) of the hollow portion (Fig. 3c) of the head  (60)  further comprises at least one rip (76), preferably two rips being arranged opposite each other (Fig. 3c), for adjusting the head on the connector (Fig. 3c). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the inner wall of the hollow portion of the head further comprises at least one rip, preferably two rips being arranged opposite each other, for adjusting the head on the connector, as taught by Fischer, to provide a connection which is simple and cheap to manufacture and which prevents the connector from becoming uncoupled when in use. 
Regarding Claim 16, Hwang, as modified, teaches all of the elements of claim 15 as discussed above.
Hwang does not teach the manual oral care implement wherein the at least one rip comprises two rips arranged opposite to each other.
Fischer, however, teaches the manual oral care implement wherein the at least one rip (76) comprises two rips (76) arranged opposite each other (Fig. 3b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include at least one rip comprises two rips arranged opposite each other, as taught by Fischer, to provide a connection which is simple and cheap to manufacture and which prevents the connector from becoming uncoupled when in use. 
Regarding Independent Claim 17, Hwang teaches a manual toothbrush (detachable toothbrush, 100; Fig. 1) having a longitudinal axis (Fig. 1) comprising a handle (100) and a head (brush part, 200), attachable to and detachable from the handle (100; Fig. 1) via the connector (300) affixed to the handle (100), and wherein the connector (300) comprises at least a first substantially cylindrical section (mounting shaft located under 310; Fig. 1) and a second section (330), an at third section (310) disposed between and connecting the first (Fig. 1) and the second (330) sections (Fig. 1), the first substantially cylindrical section (mounting shaft located under 310; Fig. 1), wherein  the first (mounting shaft located  (Fig. 1) and a plurality of cleaning elements, wherein the proximal end of the head comprises a hollow portion (at 400) for receiving a portion of the connector (300) therein (Fig. 1).
Hwang does not teach a recess therein, the recess forming a cavity within the connector, the connector further comprising a spring-loaded ball-snap element comprising a ball biased by a spring disposed in the cavity, wherein the ball slightly extends beyond the outer lateral surface of the connector surrounding the ball, wherein the spring applies a radial force onto the ball in a direction perpendicular to the longitudinal axis and towards the outer lateral surface of the connector, wherein the hollow portion is formed by an inner wall comprising a recess therein for receiving the ball of the spring- loaded ball element, and wherein the connector is structured and configured such that repeatedly attaching and detaching the head to and from the handle is accomplished solely by pushing-in and pulling-out the head in a direction parallel to the longitudinal axis, whereby the ball engages and disengages the recess provided in the inner wall of the head.  
Minoletti, however, teaches an outer lateral surface (Annotated Fig. 1) and a recess therein, the recess (Annotated Fig. 1) forming a cavity (Annotated Fig. 1) within the connector (32), the connector (32) further comprising a spring-loaded ball-snap element (50), comprising a ball (52) biased by a spring (54) disposed in the cavity (Annotated Fig. 1), wherein the ball (52) slightly extending beyond the outer lateral surface of the connector (32;Annotated Fig. 1) surrounding the ball (52); wherein the spring (54) applies a radial force onto the ball (52) in a direction perpendicular to the longitudinal axis (Fig. 1) towards the outer lateral surface of the connector (32; Annotated Fig. 1; Col. 4, lines 29 - 39), wherein the hollow portion (22) is formed by an inner wall (24) comprising a recess (28) therein for receiving the ball (52) of the spring- loaded ball element (50), and wherein the connector (32) is structured and configured such that repeatedly attaching and detaching the head (12) to and from the handle (30) is accomplished solely by pushing-in and pulling-out the head (12) in a direction parallel to the longitudinal axis (Annotated Fig. 1), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include a recess therein, the recess forming a cavity within the connector, the connector further comprising a spring-loaded ball-snap element comprising a ball biased by a spring disposed in the cavity, wherein the ball slightly extends beyond the outer lateral surface of the connector surrounding the ball, wherein the spring applies a radial force onto the ball in a direction perpendicular to the longitudinal axis and towards the outer lateral surface of the connector, wherein the hollow portion is formed by an inner wall comprising a recess therein for receiving the ball of the spring- loaded ball element, and wherein the connector is structured and configured such that repeatedly attaching and detaching the head to and from the handle is accomplished solely by pushing-in and pulling-out the head in a direction parallel to the longitudinal axis, whereby the ball engages and disengages the recess provided in the inner wall of the head, as taught by Minoletti, to provide a brush and brush system wherein the head is quickly and easily removed without the application of significant force.
Regarding Claim 18, Hwang, as modified, teaches the toothbrush (Fig. 1) wherein the handle (100) has a front surface (Fig. 1) and a back surface (Fig. 1) opposite to the front surface (Fig. 1), the handle (100) having a distal end (having the cleaning elements; Fig. 1) and a proximal end (at opening, 400) opposite to the distal end (Fig. 1), the proximal end (Fig. 1) being adjacent to the head (200) when the head (200) is attached to the handle (100).
Hwang does not teach the proximal end has an upper surface that is chamfered relative to the longitudinal axis so that an acute angle from 15 degrees to 30 degrees is formed between the upper surface of the proximal end and a cross-sectional area perpendicular to the longitudinal axis, and wherein the chamfered upper surface causes the front surface of the handle to be shorter than the back surface of the handle as measured along the longitudinal axis.  
Fischer, however, teaches, the proximal end (@H1; Fig. 1b) has an upper surface (inclined stop surface, 44) that is chamfered (Figs. 2a and b) relative to the longitudinal axis (Figs. 2a and b), so that an 

    PNG
    media_image3.png
    222
    529
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the proximal end has an upper surface that is chamfered relative to the longitudinal axis so that an acute angle from 15 degrees to 30 degrees is formed between the upper surface of the proximal end and a cross-sectional area perpendicular to the longitudinal axis, and wherein the chamfered upper surface causes the front surface of the handle to be shorter than the back surface of the handle as measured along the longitudinal axis, as taught by Fischer, to provide optimum vibration transmission to ensure a thorough cleaning of a surface.
Regarding Claim 19, Hwang, as modified, teaches all of the elements of claim 18 as discussed above.
Hwang does not explicitly teach the handle comprises an elastomeric thumb rest disposed on the front surface of the handle and adjacent to the proximal end thereof.  
Fischer, however, teaches the handle (handle, 1) having a front surface (@ 1c; Fig. 1b) comprising an elastomer thumb rest (1b’ @ H1; Paragraphs [0394] and [0408]) adjacent to the proximal end (@H1) disposed on the front surface (@ 1c; Fig. 1b) of the handle (1) and adjacent to the proximal end thereof (@H1; Fig. 1b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include an elastomeric thumb rest 
Regarding Claim 20, Hwang, as modified, teaches all of the elements of claim 19 as discussed above.
Hwang does not explicitly teach the toothbrush wherein the thumb rest is at least partially concave.
Fischer, however teaches the toothbrush wherein the thumb rest (1b’) is at least partially concave (Fig. 1b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Hwang to further include the thumb rest is at least partially concave, as taught by Fischer, to provide a gripping surface that allows a user to comfortably use the cleaning implement.
Response to Arguments
Applicant's arguments, filed January 24, 2022 with respect to the rejection of claims under 35 U.S.C 112(b) have been fully considered and they are persuasive; therefore the rejection is withdrawn.
Applicant's arguments, filed January 24, 2022 with respect to the rejection to claims 1 – 20 under 35 U.S.C 103 have been fully considered and they are not persuasive; therefore the rejection is maintained.
Applicant argues that Hwang does not explicitly teach a substantially second which is substantially cylindrical and a third section that is partially conical in shape, however, Applicants own disclosure teaches that the sections can have any shape.
Applicant further argues that Minoletti fails to teach a flattened surface.
Examiner respectfully disagrees. Minoletti teaches the sleeve, 22 has a squared inside surface and the end of rod, 32 is dimensioned to mate with squared inside, thus Minoletti teaches a flattening portion having a flat surface (Col. 4, lines 1 – 29). 
Applicant’s arguments with respect to amended claim 1 – 3, 5 – 6 and 9 – 20 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection is made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723